DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed Claims 24-43 are pending, claims 25-28 and 31-43 have been withdrawn from consideration, and claims 24 and 29-30 are currently under consideration for patentability under 37 CFR 1.104.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the columnar elevator projection (claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pivotal shaft (claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 and all dependent claims thereof  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 has been amended to recite inter alia, “[a]n endoscope cap attachable to and detachable from an endoscope including a lever having a columnar elevator projection projecting from a side surface of a pivotal shaft and a pivot part causing the lever to pivot.”  It is unclear what is meant by a “columnar elevator projection.”  There is no columnar elevator projection in the elected embodiment of species a.  A review of the specification shows that “elevator projection” is used in other embodiments to mean the elevator connection part 61 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg et al. (U.S. 2018/0249894).
With respect to claim 24, Kolberg et al. teaches an endoscope cap attachable to and detachable from an endoscope including a lever (452) having a columnar elevator projection projecting from a side surface of a pivotal shaft (451) and a pivot part (454) causing the lever to pivot, comprising: 
a bottomed cylindrical cover (3) having an opening end which is attachable to and detachable from a distal end of the insertion part of the endoscope (para [0064]); 
a pedestal (34) fixed to an inside of the cover and having an elevator attachment hole (FIG. 5); and 
an elevator (2) located inside the cover and having an elevator shaft (26) inserted into the elevator attachment hole, an elevating part (24) protruding in a direction intersecting the elevator shaft, and a connection concave part (22) into which the elevator projection is inserted 
Kolberg et al. does not teach the connection concave part is a round hole.  However, Kolberg et al. shows that at the time of invention, there had been a recognized need to have a detachable tool elevator that is able to linearly engage and disengage with a lever located on the tip of the endoscope.  At the time of invention there were a finite number of shapes of the lever and connection concave part to choose from, such that one of ordinary skill in the art could have pursued a round configuration with reasonable expectation of success.
With respect to claim 29, Kolberg et al. teaches the cover includes, at an inner surface, an attachment projection (32) formed in a line along the opening end (FIG. 2).
With respect to claim 30, Kolberg et al. teaches the cover has a window part (31) opened at a side surface, and the elevator is pivotable in a direction of changing a distance between the elevator and the window part (FIG. 5 for example).

Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Kolberg fails to teach, suggest or disclose “a lever having a columnar elevator projection projecting from a side surface of a pivotal shaft,” examiner respectfully disagrees.  As set forth above, Kolberg clearly teaches this limitation.  
In response to Applicant’s argument that Kolberg fails to teach, suggest, or disclose “a connection concave part being a round hole into which the elevator projection is inserted,” as set forth above this feature would be obvious in light of the teachings of Kolberg.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795